DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 04/14/2021: Claims 1-15 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-2 and 6-11 under 35 U.S.C. 103 as being unpatentable over Chemia et al (Y.R. Chemla, H.L. Grossman, T.S. Lee, John Clarke, M. Adamkiewicz, B.B. Buchanan, A New Study of Bacterial Motion: Superconducting Quantum Interference Device Microscopy of Magnetotactic Bacteria, Biophysical Journal, Volume 76, Issue 6, 1999, Pages 3323-3330, ISSN 0006-3495, cited in IDS, heretofor referred to as Chemia) in view of Boysel (US 2017/0363694, heretofore referred to as Boysel) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection for claims 8-11 has been formed in view of Prozorov, Tanya, et al. ("Novel magnetic nanomaterials inspired by magnetotactic bacteria: Materials Science and Engineering: R: Reports 74.5 (2013): 133-172., newly cited heretofore referred to as Prozorov).

Applicant's arguments regarding the rejection of claims 3-5 and 15 under 35 U.S.C. 103 as being unpatentable over Chemia in view of Boysel in view of Larsen (US 2019/0277638 A1, heretofore referred to as Larsen) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant's arguments regarding the rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Chemia in view of Larsen have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-7 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chemia in view of Prozorov.

Regarding claim 8, Chemia teaches a biomagnetic sensor apparatus (Chemia; Page 3323, section Materials and Methods) comprising: a growth medium (Chemia; Page 3323, section Materials and Methods, Page 3324, section Results, and Page 3327, section Discussion) harboring a continuous suspension of magnetosensitive bioparticles (Chemia; Fig 2, Page 3323, section Materials and Methods, and Page 3327, section Discussion; Chemia teaches the dipole moment can be measured from an magnetotactic bacteria in a gel medium) having a variable magnetic dipole moment vector, the variable magnetic dipole moment vector changing in response to variations in an ambient magnetic field vector (Chemia; Fig 2, Page 3323, section Materials and Methods, and Page 3327, section Discussion; Chemia teaches the dipole moment can be measured from an magnetotactic bacteria in a gel medium); and an integrated circuit (Chemia; Page 3323, section Materials and Methods; Chemia teaches the SQUID is fabricated on a thin film silicon cell, i.e. an integrated circuit) configured to detect changes in the variable magnetic dipole moment vector (Chemia; Page 3323, section Materials and Methods and Page 3327, section Discussion; Chemia teaches the same is brought within 15 um of the SQUID magnetometer), thereby detecting variations in the ambient magnetic field vector (Chemia; Fig 2, Page 3323, section Materials and Methods and Page 3327, section Discussion; Chemia teaches the dipole moment can be measured from an magnetotactic bacteria in a gel medium).
	Chemia does not teach wherein the growth medium is a gel medium.
Boysel teaches wherein the growth medium is a gel medium (Prozorov; Page 145, Section 4.1.2; Prozorov teaches using a gel or other porous medium depending on the desired growth structure). 
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Chemia with the gel of Prozorov in order to provide better control over the nanoparticle growth (Prozorov; Page 145, Section 4.1.2).

Regarding claim 9, the combination of Chemia and Prozorov teaches the apparatus as recited in claim 8.  Chemia further teaches wherein, the magnetosensitive bioparticles are selected from the group consisting of: magnetotactic bacteria; magnetosomes; and magnetoreceptive organelles (Chemia; Fig 2, Page 3323, section Materials and Methods, and Page 3327, section Discussion; Chemia teaches the dipole moment can be measured from a magnetotactic bacteria in a gel medium).

Regarding claim 10, the combination of Chemia and Prozorov teaches the apparatus as recited in claim 8.  Chemia further teaches wherein the integrated circuit comprises a three channel Superconducting Quantum Interference Device (SQUID) array (Chemia; Page 3323, section Materials and Methods and Page 3327, section Discussion; Chemia teaches the same is brought within 15 um of the SQUID magnetometer).

Regarding claim 11, the combination of Chemia and Prozorov teaches the apparatus as recited in claim 8.  Chemia further teaches wherein the three channel SQUID array comprises a three axis SQUID array (Chemia; Fig 6, Page 3323, section Materials and Methods; Chemia teaches the SQUID measures in three dimensions and Page 3327, section Discussion).

Allowable Subject Matter
Claims 1-7 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… A navigation system for a motor vehicle requiring no external data source, the navigation system … an integrated circuit comprising an array of magnetometers placed in proximity to the magnetosensitive bioparticles, to detect changes in the local magnetic moment, thereby detecting 
Claims 2-7 are allowed for depending from allowable claim 1.
The following is an examiner’s statement of reasons for allowance: In claim 12, the specific limitations of  “… an integrated circuit comprising an array of magnetometers placed in proximity to the magnetosensitive bioparticles, to detect changes in the local magnetic moment, thereby detecting fluctuations in an ambient magnetic field that induce changes in the local magnetic moment; … indexing the ambient magnetic field vector to a database having a correlation of the ambient geomagnetic field vector and a geolocation; and determining a current position based on the correlation.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 13-15 are allowed for depending from allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Peczalski et al teaches a magnetic nanocompass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867